Citation Nr: 0515897	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  99-00 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently assigned a 50 percent 
evaluation.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1950 to June 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of April 1998, which denied a rating in excess of 50 percent 
for PTSD.  In May 2001, the appellant appeared at a 
videoconference hearing held before the undersigned.  In a 
decision dated in October 2001, the Board denied the appeal.  
The veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a January 2005 single-judge 
memorandum decision, the Court vacated the October 2001 Board 
decision, and remanded the case to the Board.  For reasons 
expressed below, the appeal is being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Court vacated the prior decision and remanded the case to 
the Board, citing inadequate reasons and bases.  The Court 
also noted that a new, contemporaneous psychiatric 
examination was required, with review of the entire medical 
record, and that the Board must first ensure that all 
relevant VA medical records have been obtained.  The Board 
observes that although a VA examination was conducted in May 
2004, with review of medical records (although not the claims 
file), the Board is also requesting additional development of 
the evidence which should be reviewed in conjunction with an 
examination.  

Subsequent to the 2001 Board decision, additional relevant 
evidence has been associated with the claims file, which must 
be reviewed by the RO prior to a Board decision.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Further, according to this 
additional evidence, the veteran moved from Alabama to 
Florida during the course of the appeal, and the evidence 
indicates that he began treatment at the Gainesville VA 
Medical Center (VAMC) in September 2000.  He states that 
prior to that, he was treated at the Tuscaloosa VAMC.  There 
are only two treatment notes of record for the period from 
November 1997 to September 2000 on file, and the RO must 
ensure that all relevant records of his treatment at the 
Tuscaloosa VAMC are obtained.  In addition, records from the 
Gainesville VAMC dated after March 2004 should be secured as 
well.  

Further, in a claim for TDIU received in June 2001, the 
veteran reported that he was receiving benefits from the 
Social Security Administration (SSA).  He said he stopped 
working in 1996, and, since he turned 65 years old (or 63 
years old, according to recent statements) in 1996, it is not 
known whether the SSA benefits were awarded based on 
retirement or disability.  If he was awarded disability 
benefits from SSA, all available records associated with that 
claim must be obtained.  

Finally, there are two further issues which must be addressed 
prior to the above actions, although no appeal has been 
perfected.  

First, a TDIU claim was denied in a June 2004 rating 
decision.  The veteran submitted a notice of disagreement in 
July 2004, stating that he was unemployable due to his PTSD 
condition, and requesting that these two issues be considered 
together.  However, he has not been furnished a statement of 
the case on this issue.  In addition to a statement of the 
case, he must be advised that a timely substantive appeal (VA 
Form 9 or an equivalent writing) will be required for 
appellate review of the additional issues.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 
Vet. App. 433, 436 (1997).  Particularly since PTSD is his 
sole service-connected disability, the TDIU issue should be 
consolidated for appellate consideration with the increased 
rating issue, if he timely perfects the appeal.  

Second, the appellant argues that a December 1994 rating 
decision which granted service connection for PTSD, and 
assigned a 10 percent rating, is not final, because the 
veteran never received notice of his appellate rights, as was 
required by the law in effect at that time.  See 38 U.S.C.A. 
§ 5104(a) (West 1991); 38 C.F.R. § 3.103(f) (1994).  As 
pointed out by the appellant and the Court, the claims file 
does not contain a copy of any notice of appellate rights 
provided in connection with the December 1994 decision.  
However, "[g]overnment officials are presumed to carry out 
their duties in good faith and proof to the contrary must be 
almost irrefragable to overcome that presumption."  Clemmons 
v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000).  This 
presumption of regularity is not automatically overcome when 
a copy of the required notice is absent from the record, 
although there should be evidence of what the regular 
procedures were, and a discussion of what evidence in the 
claims file supports-or refutes-a conclusion that the 
regular procedures were followed.  Miley v. Principi, 366 
F.3d 1343 (Fed. Cir. 2004).  In this case, there is a copy 
of a December 6, 1994, letter described as a supplement to a 
"computer generated letter you recently received concerning 
the grant of compensation," as well as an award action dated 
December 5, 1994, with the handwritten notation "LTR Sent."  
See also Baxter v. Principi, 17 Vet. App. 407 (2004) 
(holding that the presumption of regularity is not rebutted 
unless there is an allegation of non-receipt). 

In a claim filed with VA, at the Board, in May 2005, the 
appellant argues that the issue of whether the December 1994 
rating decision became final must be addressed prior to a 
decision on the increased rating decision, because if the 
1994 claim has remained open, the current claim must also be 
considered in light of the regulations for rating psychiatric 
disabilities in effect prior to November 7, 1996, with 
respect to the evaluation of psychiatric disabilities.  
Because this issue, raised for the first time before the 
Court, is inextricably intertwined with the increased rating 
issue on appeal, the Board agrees that this issue should be 
decided in the first instance by the RO before the Board 
reaches a final determination on the increased rating issue.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final decision on one issue 
cannot be rendered until a decision on the other issue has 
been rendered).  However, this does not mean, as the 
appellant seems to suggest, that the issue thereby becomes 
part of the appeal; the decision, whether favorable or 
adverse to the appellant, is a decision on the issue, and 
remains the decision unless (and until) subsequently revised 
or overturned, on appeal or otherwise.  See 38 C.F.R. § 3.104 
(2004).  The Board does not have jurisdiction unless the 
veteran appeals an adverse determination.  See 38 U.S.C.A. 
§§ 7104, 7105 (West 2002).  

In view of the foregoing, the case is REMANDED to the RO via 
the AMC for the following: 

1.  Furnish the veteran and his 
representative with a statement of the 
case on the issue of entitlement to a TDIU 
rating.  Inform the veteran that a timely 
substantive appeal (VA Form 9 or an 
equivalent writing) will be required for 
appellate review of this additional issue.  
If, but only if, a substantive appeal is 
filed, consolidate the appeal with the 
increased rating for PTSD issue already on 
appeal, and, after the following 
development, return the appeal to the 
Board.  

2.  After complying with any notice and 
duty to assist requirements (see 
38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159), adjudicate the issue, 
raised in a May 2005 statement from the 
veteran's representative, of whether the 
December 1994 rating decision, which 
granted service connection for PTSD and 
assigned a 10 percent rating was final, 
specifically, whether the veteran received 
notification of his appellate rights at 
that time.  In reaching this 
determination, the RO must consider 
whether the presumption of regularity of 
the administrative process has been 
rebutted (See first paragraph of page 4, 
above, for further information).  

After reaching a decision on this issue, 
notify the veteran and his representative 
of the decision, and appellate rights.  If 
the decision results in an adjustment to 
the veteran's award, take any necessary 
action before proceeding with appellate 
development of the appeal for an increased 
rating.

3.  Obtain all records of the veteran's 
psychiatric treatment at the Tuscaloosa 
VAMC from October 1997 to September 2000, 
and at the Gainesville VAMC from March 
2004 to the present.  

4.  Ask the veteran whether his SSA 
benefits were granted based on retirement 
or on disability.  If based on disability, 
obtain all records associated with the 
claim from SSA.

5. When the above development has been 
accomplished and any available evidence 
has been obtained, schedule the veteran 
for a VA psychiatric examination to 
determine the severity of his PTSD.  The 
claims file should be provided to and 
reviewed by the doctor in conjunction 
with the examination.  All pertinent 
signs and symptoms necessary for rating 
the disability should be reported, with 
an emphasis on the degree of resulting 
occupational and social impairment.  See 
General Rating Formula for Mental 
Disorders (38 C.F.R. § 4.130).  The 
doctor should assess the degree of 
occupational and social impairment due 
solely to PTSD.  A Global Assessment of 
Functioning (GAF) score should be 
assigned and explained.

6.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, review the claim for an increased 
rating for PTSD (and any other issues for 
which an appeal has been perfected).  If 
the determination is not a full grant of 
benefits sought, the veteran should be 
provided with a supplemental statement of 
the case, which includes a discussion of 
all evidence received since the September 
2000 supplemental statement of the case.  
Afford the veteran and his representative 
an opportunity to respond before the case 
is returned to the Board.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




